—-Motion by respondent to dismiss appeal denied, on condition that appellant perfect and be ready to argue or submit the appeal at the September Term, beginning September 6, 1967; appeal ordered on the calendar for said Term. The record and appellant’s brief must be served and filed on or before July *94810, 1967; and respondent’s brief must be served and filed before August 15, 1967. Cross motion by appellant insofar as it is to enlarge his time to perfect appeal granted and time enlarged to the September Term. (See motion decided herewith.) Cross motion by appellant insofar as it is to dispense with printing and to reproduce his brief and appendix by Xerography dismissed, as unecessary. Reproduction by Xerography is an approved method by which an appeal may be prosecuted (see CPLR 5529; Rules App. Div. 2d Dept., Part 1, rule I, subd. [3], eff. Mar. 27, 1967). Beldoek, P. J., Rabin, Benjamin, Munder and Nolan, JJ., concur.